Title: General Orders, 25 June 1779
From: Washington, George
To: 


        
          Head-Quarters New-Windsor Friday June 25th 1779.
          Parole Perseverance—C. Signs Virtue. Peace.
        
        A board of General Officers whereof Major General Greene is to be President to sit tomorrow morning ten ô clock at Smith’s-Clove on matters which will then be submitted to their consideration—The board to meet at the President’s quarters.
        The Commissary will take care to lay in a considerable stock of hard bread at West-Point for the use of the Garrison on any extraordinary occasion.
        The troops in general to have constantly two days bread before hand and the brigade commissaries to have two days salt provisions in reserve, to be issued on an emergency.
      